   Case: 1:16-cv-11057 Document #: 158 Filed: 01/03/19 Page 1 of 5 PageID #:1618



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 EDELSON PC,

                Plaintiff,

          v.                                             Case No. 1:16-cv-11057

 THE BANDAS LAW FIRM PC, et al.                          Hon. Rebecca R. Pallmeyer

                Defendants



 THE BANDAS LAW FIRM PC, et al.

                Counterplaintiff,

          v.

 EDELSON PC, JAY EDELSON, RAFEY
 BALABANIAN, ALEXANDER TIEVSKY,
 RYAN ANDREWS, BENJAMIN RICHMAN,
 AND EVE-LYNN RAPP

                Counterdefendants.

                             MOTION TO EXTEND DEADLINES
       Defendants/Counterplaintiffs, Christopher Bandas and the Bandas Law Firm PC

(collectively, “Bandas”), respectfully move this Court pursuant to Federal Rule of Civil Procedure

16 to extend fact discovery deadline and the deadline for expert disclosures. In support of its

motion, Bandas states as follows:

     1.        Good cause exists to grant the extension. First, on December 13, 2018, Edelson

moved for an extension of the time to answer or otherwise plead to Bandas’ counterclaim because

“one of the attorneys primarily responsible for preparing Edelson’s response to the counterclaims




                                                1
   Case: 1:16-cv-11057 Document #: 158 Filed: 01/03/19 Page 2 of 5 PageID #:1619



has pre-planned and prepaid international travel and will have limited availability to work on this

matter during the month of December.” (See dkts. 148)

     2.        To accommodate Edelson’s personal travel schedule and to avoid involving the

Court in a dispute over Edelson’s request for an extension, Bandas did not oppose Edelson’s

motion. The Court granted Edelson until February 1, 2019 to answer or otherwise plead to the

counterclaim. (dkts. 150)

     3.        Currently, the fact discovery and expert disclosure deadlines are set for January 18,

2019--2 weeks before Edelson will even plead in response to Bandas’ counterclaim. Obviously,

Bandas is entitled to discovery related to its counterclaim that will be shaped, at least in part, by

Edelson’s response to the counterclaim that will not be due until 2 weeks after fact discovery is

scheduled to close.

     4.        Bandas is also entitled to depose each of the six counterdefendants that obviously

cannot be accomplished before 1/18/2019. Moreover, Bandas would like to avoid re-deposing Jay

Edelson and Rafey Balabanian as counterdefendants in addition to their depositions as plaintiffs.

Thus, an extension is warranted to allow Bandas to obtain discovery from Edelson related to its

counterclaim and to avoid redundant depositions.

     5.        Bandas also anticipates that the testimony of the counterdefendants and the

outstanding document production that will come from meet-and-confer efforts are likely to identify

additional witnesses who need to be contacted, documents that need to be requested, and additional

witnesses who will need to be deposed.

     6.        In addition, Bandas served Edelson with its Rule 34 request for production on

October 4, 2018. At Edelson’s request, however, it did not respond to Bandas’ RFP until November

30, 2018. When Edelson eventually made its document production, it identified 14,357 pages



                                                 2
   Case: 1:16-cv-11057 Document #: 158 Filed: 01/03/19 Page 3 of 5 PageID #:1620



responsive to those requests, but claimed that 9565 of those pages are privileged. Edelson’s

privilege log is 37 pages in length.

     7.        Moreover, the privilege log provided by Edelson does not provide sufficient

information to fully evaluate the basis for the asserted privilege or whether such assertions are

trustworthy. Substantial additional information will be required from Edelson to make those

determinations, including the need to meet-and-confer with Edelson about the same, and, if

necessary, seek the Court’s intervention.

     8.        In addition, on October 3, 2018, Bandas served Edelson with its first

interrogatories. At Edelson’s request, Edelson did not respond to those interrogatories until

November 8, 2018. In its answer to Bandas’ interrogatories, however, Edelson improperly

construed Bandas’ requests as exceeding the 25 interrogatory limit, and therefore refused to

provide any response whatsoever to 10 of Bandas’ interrogatories. The parties are currently

engaged in the meet-and confer-process.

     9.        In addition, in order for the parties’ experts to formulate their opinions including

consideration of all of the testimony in these two matters, it is important that the expert disclosure

deadline be separate from the fact discovery deadline by at least 45 days in order for the experts

to receive and review deposition transcripts.

     10.       In order to work through the outstanding issues related to Edelson’s inadequate

response to Banda’s interrogatories, its over-inclusion of responsive documents as being

privileged, the need for additional information to test those claims, and specifically because

Bandas is entitled to discovery on its counterclaim including the deposition of the 6

counterdefendants, as well as to other potential witnesses identified during those depositions, a 90

day extension of the fact discovery deadline would likely be sufficient, depending on Edelson’s



                                                  3
   Case: 1:16-cv-11057 Document #: 158 Filed: 01/03/19 Page 4 of 5 PageID #:1621



cooperation. An expert disclosure deadline 45 days thereafter would allow the parties’ experts to

take this discovery into consideration before making their expert disclosures.

     WHEREFORE, Defendant/Counterplaintiff respectfully requests that the Court extend the

discovery deadline until April 8, 2019 and the expert disclosure deadline until June 3, 2019.

                                                     Respectfully Submitted,


                                                     Bandas Law Firm PC and
                                                     Christopher Bandas

                                                     By:/s/ Darren VanPuymbrouck
                                                     One of Defendants/Counterplaintiffs
                                                     Attorneys


   Dated: January 3, 2019

                                                     Darren VanPuymbrouck
                                                     Falkenberg Ives LLP
                                                     30 N LaSalle Street, Suite 4020
                                                     Chicago, Illinois 60602
                                                     312-566-4805
                                                     dvan@falkenbergives.com




                                                4
   Case: 1:16-cv-11057 Document #: 158 Filed: 01/03/19 Page 5 of 5 PageID #:1622



                                   CERTIFICATE OF SERVICE

        I, Darren VanPuymbrouck, an attorney, hereby certify that on January 3, 2019, I caused
to be served the above and foregoing by causing a true and accurate copy of such paper to be
filed and transmitted on all counsel of record via the court’s CM/ECF electronic filing system.



                                                    /s/Darren VanPuymbrouck




                                                5
